DLD-246                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 16-1301
                                      ___________

                                     OC SORRELLS,

                                                  Appellant

                                             v.

       PHILADELPHIA POLICE DEPARTMENT; PHILADELPHIA PARKING
       AUTHORITY; PHILADELPHIA TRAFFIC COURT; PENNSYLVANIA
                  DEPARTMENT OF TRANSPORTATION
                 ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 2:15-cv-05558)
                      District Judge: Honorable Gerald A. McHugh
                      ____________________________________

           Submitted for Possible Summary Action Pursuant to Third Circuit
                              LAR 27.4 and I.O.P. 10.6
                                    May 12, 2016
        Before: CHAGARES, GREENAWAY, JR. and GARTH, Circuit Judges

                              (Opinion filed: June 15, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       O.C. Sorrells appeals pro se and in forma pauperis from the District Court’s order

dismissing his complaint. On appeal, certain appellees have moved that we summarily

affirm the District Court’s dismissal order. For the reasons discussed below, we will

grant the motion and will affirm the District Court’s dismissal of the complaint against all

of the defendants.

       Sorrells brought suit in the District Court7 against the Philadelphia Police

Department, the Pennsylvania Department of Transportation, the Philadelphia Traffic

Court, and the Philadelphia Parking Authority. Sorrells alleged that he was unlawfully

detained and that his vehicle was unlawfully confiscated on the ground that his vehicle’s

license plates were obstructed. The Philadelphia Police Department, the Pennsylvania

Department of Transportation, and the Philadelphia Traffic Court filed motions to dismiss

the complaint; the Philadelphia Parking Authority, for its part, was never served. After

Sorrells failed to respond to the motions, the District Court granted each motion on the

ground that it was uncontested, and on the alternative grounds that Sorrells had not sued

proper, non-immune defendants. The District Court also sua sponte dismissed the claims

against the Philadelphia Parking Authority pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) on

the ground that those claims were frivolous. All dismissals were with prejudice.

       Sorrells appealed. On appeal, the Philadelphia Traffic Court filed a motion to

summarily affirm, in which the Pennsylvania Department of Transportation subsequently

joined. Sorrells then filed a response opposing summary affirmance of the District

Court’s dismissal of all of the defendants.
                                              2
       We have jurisdiction pursuant to 28 U.S.C. § 1291. We apply the same de novo

standard of review to the grant of a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) and to a sua sponte dismissal pursuant to § 1915(e)(2). See, e.g.,

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). “[I]n deciding a motion to

dismiss, all well-pleaded allegations . . . must be taken as true and interpreted in the light

most favorable to the plaintiffs, and all inferences must be drawn in favor of them.”

McTernan v. City of York, 577 F.3d 521, 526 (3d Cir. 2009) (quotation marks omitted).

A complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Because Sorrells proceeded

pro se in the District Court, we construe his pleadings liberally. See Haines v. Kerner,

404 U.S. 519, 520 (1972). We may summarily affirm a District Court’s order if the

appeal presents no substantial question. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       There is no substantial question that in this case Sorrells cannot bring a federal

civil rights action against the Philadelphia Police Department, the Pennsylvania

Department of Transportation, and the Philadelphia Traffic Court. First, as the District

Court correctly observed, the Philadelphia Police Department is not a proper party, as a

suit against a municipal agency should name the municipality itself. See Bonenberger v.

Plymouth Twp., 132 F.3d 20, 25 n.4 (3d Cir. 1997) (“[W]e treat the municipality and its

police department as a single entity for purposes of section 1983 liability.”). But even

construing Sorrells’ complaint as against the City of Philadelphia, Sorrells did not plead
                                               3
that any municipal policy, custom, or practice led to the purported constitutional

violations at issue, as a viable municipal liability claim requires. See Connick v.

Thompson, 563 U.S. 51, 60-61 (2011).

       Second, the District Court was also correct to conclude that the Eleventh

Amendment bars the suit against the Pennsylvania Department of Transportation and the

Philadelphia Traffic Court, because those are state entities. See Laskaris v. Thornburgh,

661 F.2d 23, 25-26 (3d Cir. 1981). To attempt to overcome those entities’ sovereign

immunity, Sorrells appears to argue that they were engaged in “commercial activity” of

some kind. But nothing in Clearfield Trust Co. v. United States, 318 U.S. 363 (1943),

Bank of the United States v. Planters’ Bank, 22 U.S. (9 Wheat.) 904 (1824), or any other

case that Sorrells cites holds that sovereign immunity is lost simply because imposing

fines is purportedly some manner of commercial activity, as Sorrells apparently argues.

       There is also no substantial question that the District Court was correct to sua

sponte dismiss the case against the Philadelphia Parking Authority. A complaint will be

dismissed as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) “where it lacks an

arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

Sorrells’ asserted legal basis for the contention that the Philadelphia Parking Authority

seized his vehicle illegally is that the relevant vehicle-registration-plate law did not apply

to him because of his purported status as a “Moorish American National.” That legal

theory is indisputably meritless. Cf. United States v. Anzaldi, 800 F.3d 872, 878 (7th Cir.

2015) (discussing a belief with “no legal support” that a defendant’s “ancestors came
                                              4
from Africa, that he is therefore a Moorish national, and that as a result he need obey

only those laws mentioned in an ancient treaty between the United States and

Morocco.”); United States v. Frazier-El, 204 F.3d 553, 569 (4th Cir. 2000) (“The

argument that Frazier–El sought to advance on his behalf (that the court lacked

jurisdiction over him as a Moorish national) was indeed a frivolous one.”).

       Finally, the District Court was also correct to dismiss the case with prejudice

because the jurisdictional and pleading defects in this case are incurable. See Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       Because the appeal presents no substantial question, we will summarily affirm the

District Court’s judgment. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                             5